Mi?.. Chief Justice' Fullee,
after stating the case, delivered the opinion of the court.
This appeal was perfected as to the Arkansas and Louisiana Railway Company only by the giving of bond as required by statute. Rev. Stat. §§ 1000, 1012. . And while the omission of the bond does hot necessarily avoid an appeal, if otherwise properly taken, and, in proper cases, this court may; permit the bond to be supplied, no application for such relief has been made in this case, nor could it properly be accorded after the lapse of nearly four years since the decree.- The appeal might, therefore, well be dismissed, because ineffectual as to complainant, Paul F. Beardsley. .
But this must be the' result on another ground. To the decree, Paul F. Beardsley was party complainant, and John D. Beardsley, the St. Louis, Iron Mountain' and Southern Eailway Company, Jay Gould, and the Arkansas and Louisiana Eailway Company were parties defendant.
It is settled, for reasons too obvious to need repetition, that in equity causes Ml parties against whom a joint decree is rendered must join in an appeal, if any be taken ; but this appeal was taken by John D. Beardsley alone, and there is nothing in the record to show that his codefendants were applied to and refused to appeal, nor was any order entered by tlie court, on notice, granting a separate appeal to John D. Beardsley in respect-of his own interest. The appeal cannot be sustained. Hardee v. Wilson, 146 U. S. 179; Davis v. Mercantile Co., 152 U. S. 590.

Appeal dismissed.